ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 10

JOHN ANTHONY MOODY                                                                            *     September Term, 2021


                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, John Anthony Moody, to indefinitely suspend the Respondent

from the practice of law with the right to petition for reinstatement after one year, it is this

18th day of February, 2022


                   ORDERED, by the Court of Appeals of Maryland, that, the Respondent, John

Anthony Moody, be indefinitely suspended from the practice of law in the State of Maryland

with the right to petition for reinstatement after one year for violations of Rules 1.1, 1.3, 1.4,

8.1, 8.4(c) and (d) of the Maryland Attorneys’ Rules of Professional Conduct; and it is

further


                   ORDERED, that, on April 15, 2022, the Clerk of this Court shall remove the name of

John Anthony Moody from the register of attorneys in this Court, and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       /s/ Robert N. McDonald
                            2022-02-18                                                       Senior Judge
                            12:19-05:00



Suzanne C. Johnson, Clerk